Citation Nr: 0810472	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  00-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans' Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, that found that new 
and material evidence had not been received to reopen a 
previously denied claim for low back pain.  

In March 2002, the veteran testified at a hearing at the RO 
that was presided over by a Board member who is no longer 
employed by the Board.  That Board member ordered further 
development and the case was subsequently remanded for 
readjudication by the RO in November 2003.  When the case was 
returned to the Board, the veteran declined the opportunity 
to have an additional hearing.  In a July 2006 decision by 
the Board, the veteran's claim was reopened and remanded for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In July 2006, the Board remanded this case for further 
development.  Among other things, the RO was requested to 
arrange a VA orthopedic examination for the veteran to 
determine the nature and etiology of any current low back 
disability. Based on his examination and review of all 
pertinent records in the claims file, the examiner was asked 
to provide an opinion as to whether it is at least as likely 
as not (50 percent probability or higher) that any current 
low back disability had its onset in service or was causally 
linked to any incident of active duty, to include the low 
back pain the veteran experienced in service in October 1973 
while carrying heavy mail bags.  The examiner was asked to 
provide a rationale for any opinion given.

The veteran underwent a VA orthopedic examination in March 
2007.  After examining the veteran and noting his review of 
the claims file, the examiner opined that it is not likely 
that the veteran's 1973 in-service back injury is related to 
his present back condition.  He supported his conclusion by 
noting: "According to all the medical records, the patient 
does have a problem with his lower back.  He did injure 
himself in 1973 though there are no other medical records for 
12 years indicating any kind of a back problem.  His next 
injury was in 1984 to 1985.  This was a work-related injury 
which was treated appropriately by a number of physicians, 
including a neurosurgeon."  

Review of the claims file, however, shows that the record 
contains a radiological report from a private physician dated 
September 1979.  In that report, the veteran was diagnosed 
with Pseudoarthrosis at L-5, S-1 on the left side.  
Additionally, in a letter dated March 2002, a private 
physician stated that he treated the veteran for a back 
problem in 1978.  Hence, the examiner's statement that there 
were no medical records indicating that the veteran had a 
back problem until 12 years after service is inaccurate.  

The aforementioned evidence was not only noted in the Board's 
July 2006 remand, but it was also pivotal in the Board's 
decision to reopen the claim.  Thus, it necessary to remand 
the case for a nexus opinion that takes the evidence into 
account.  

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the examiner 
who conducted the July 2006 VA 
examination and request an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that the current low back condition had 
its onset in service or is causally 
linked to any incident of active duty, 
to include the low back pain the 
veteran experienced in service in 
October 1973 while carrying heavy mail 
bags.  The examiner is requested to 
review all pertinent records in the 
claims file, to include the September 
1979 X-ray results and the March 2002 
statement from Dr. O. Z.  Please 
provide a rationale for any opinion 
given.  If the clinician is unable to 
answer the question presented without 
resort to speculation, he should so 
indicate.  If the requested examiner is 
unavailable, then arrange for the 
claims file to be reviewed and an 
opinion rendered by another qualified 
VA orthopedic specialist.  If the 
physician feels that another 
examination is needed, one should be 
scheduled.

2.	Then, readjudicate the claim of 
entitlement to service connection for a 
low back disability.  If the benefit 
sought on appeal is not granted, issue 
a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

